In an action to recover damages for wrongful *416death, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated May 25, 2001, which upon, in effect, granting renewal of its motion for summary judgment dismissing the complaint insofar as asserted against it, adhered to its prior determination in an order dated September 23, 1999.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined there were issues of fact requiring the denial of summary judgment. Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.